DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 09/27/2021 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Withdraws Objection to the Claim
Applicant's arguments see remarks page 9, Para 003, filed 09/27/2021, with respect to Claim 45 have been fully considered and are persuasive.  The objections to the Claim 45 have been withdrawn. 
Examiner withdraws the previously made objection.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 14, 20, 27, 33 and 39-46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 7, 3, 19, 25, 31 of co-pending Application No 16/417517, in view of US Publication Chuang et al. (US20180070110A1) (hereinafter Chuang) and further in view of Wang et al. (US20130136175A1)  (hereinafter Wang).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Co-pending Application: 16/417514
Instant Application: 16/417,517
8. (Currently Amended) An image encoder comprising: 
a splitter which, in operation, receives and splits an original picture into blocks; a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual; 
a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients; 
a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients; 
an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream; 
an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain the transform coefficients and inverse transforms the transform coefficients to obtain the residuals; 
a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; and 
the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, wherein the prediction controller, in operation: 
in response to splitting a block of a picture into sub blocks along a single direction, sets one or more partition-selection parameters to a set of values, the partition- selection parameters including a horizontal-vertical partition mode parameter indicating a horizontal or a vertical direction, wherein: 
in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of including a value for the horizontal-vertical partition mode parameter  indicating the single direction;  and
in response to splitting the block into three sub blocks along the single direction using second block partitioning information,  ratios of sizes of the sub blocks being 1 :2: 1 sets the one or more partition-selection parameters to a second set of values different from the first set of values, the second set of values including the value for the horizontal-vertical partition mode parameter indicating the single direction; 
encodes the sub blocks of the block; and writes the one or more parameters into the bit stream.
7. An image encoder comprising: 
a splitter which, in operation, receives and splits an original picture into blocks; a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual; a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients; a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients; 
an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream; an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain the transform coefficients and inverse transforms the transform coefficients to obtain the residuals; a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; and 
the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, wherein the prediction controller, in operation: 


in response to a size of the current block of the picture satisfying a first condition, splits the current block into sub blocks along a single direction, wherein, in response to the size of the current block satisfying a second condition, the splitting along the single direction includes splitting the current block along a shorter side of the current block into an even number of sub blocks having a same size; and in response to the size of the current block not satisfying the second condition, the splitting along the single direction includes splitting the current block into sub blocks having different sizes;   
in response to the size of the current block not satisfying the first condition, splits the block into four sub blocks along vertical and horizontal directions, the four sub blocks having a same size; and 
encodes the sub blocks of the current block.


Referring to claims 8, although conflicting application 16/417,517 do not explicitly disclose what’s claimed in instant application 16/417514, “… sets one or more partition-selection parameters to a set of values, the partition- selection parameters including a horizontal-vertical partition mode parameter indicating a horizontal or a vertical direction, wherein: in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of including a value for the horizontal-vertical partition mode parameter  indicating the single direction;  and in response to splitting the block into three sub blocks along the single direction using second block partitioning information,  ratios of sizes of the sub blocks being 1 :2: 1 sets the one or more partition-selection parameters to a second set of values different from the first set of values, the second set of values including the value for the horizontal-vertical partition mode parameter indicating the single direction;  … and writes the one or more parameters into the bit stream.”
However, in the same field of endeavor Chuang and Wang combined discloses “… sets one or more partition-selection parameters to a set of values, the partition- selection parameters including a horizontal-vertical partition mode parameter indicating a horizontal or a vertical direction, wherein: in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of including a value for the horizontal-vertical partition mode parameter  indicating the single direction;  and in response to splitting the block into three sub blocks along the single direction using second block partitioning information,  ratios of sizes of the sub blocks being 1 :2: 1 sets the one or more partition-selection parameters to a second set of values different from the first set of values, the second set of values including the value for the horizontal-vertical partition mode parameter indicating the single direction;  … and writes the one or more parameters into the bit stream.” [Chuang: Fig. 8, Para 0099, 0100, and Wang: Fig. 4A-B and 5B, and associate text, Para 0066, 0070-0071, 0074-0075, 0083, 0088, 0146]
Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by conflicting application 16/417,517 add the teachings of Chuang and Wang as above, in order to in order to determine the partition mode that exhibits the most optimal rate-distortion. [Wang: Para 0075]
Claim 1, 14, 20, 27 and 33 are analogues the device claim 8, therefore, at least for this reason claim 1, 14, 20, 27 and 33 are rejected similarly to claim 8.

Regarding dependent claims 39-46, Claims 39-46 correspond to claim 1, 7, 3, 19, 25, 31 of conflicting Co-pending Application 16/417517 and obvious over Chuang and Wang.




Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 8, 14, 20, 27, 33, 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US20180070110A1) (hereinafter Chuang) and further in view of Wang et al. (US20130136175A1)  (hereinafter Wang). 

Regarding Claim 8, Chuang meets the limitations as follows:
An image encoder [Fig. 2, and associated text, Para 0052-0053, 0177, discloses an image encoder] comprising: 
a splitter which, in operation, receives and splits an original picture into blocks; [48 Fig. 2, and associated text, Para 0055, discloses splitting picture in LCU]
a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual; [50 Fig. 2, and associated text, Para 0056, 0059]
a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients; [52 Fig. 2, and associated text, Para 0053, 0065-0066]
a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients; [54 Fig. 2, and associated text, Para 0053, 0066]
an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream; [56 Fig. 2, and associated text, Para 0053, 0056, 0058, 0064, 0066-0067]
an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain the transform coefficients and inverse transforms the transform coefficients to obtain the residuals; [58 Fig. 2, and associated text, Para 0053, 0068]
a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; [62 Fig. 2, and associated text, Para 053, 0056, 0068] and 
the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, [Fig. 2, and associated text, Para 0052-0058, 0068-0072] wherein the prediction controller, in operation: 
in response to splitting a block of a picture into sub blocks along a single direction, [i.e. Partitioning picture in sub-blocks, horizontal binary tree, vertical binary tree, horizontal triple tree, and vertical triple tree; Fig. 8, Para 0100-0101] sets one or more partition-selection parameters to a set of values, the partition- selection parameters including a horizontal-vertical partition mode parameter indicating a horizontal or a vertical direction, [i.e. video encoder 20 may signal for each type of partitioning that is possible using a codewords, for example 3 bit binary code, where left most bin indicating where CU is split or not, 0=no split, 1=split, second bin represents the PT split direction, 0= horizontal split, 1= vertical split, and third bin represents the PT split mode , 0= binary tree and 1 = center-side triple tree); Fig. 8, Para 0100, and number of bits required to signal PT partitioning information is according to the multi-tree-type structure.; Para 0102]
wherein: 

in response to splitting the block into three sub blocks along the single direction using second block partitioning information,  ratios of sizes of the sub blocks being 1 :2: 1 sets the one or more partition-selection parameters to 
encodes the sub blocks of the block, and writes the one or more parameters into the bit stream.  [i.e. video encoder 20 receives a current video block within a video frame to be encoded.; Fig. 2 and associated text, Para 0053, and bottom-right sub-block of block 90 is split horizontally according to the binary tree partitioning structure, and the resulting left sub-block of this split is further split vertically according to the center-side triple tree partitioning structure.; Fig. 7A-B, Para 0097, and video encoder 20 may signal for each type of partitioning that is possible within the PT-portion of a multi-type tree partitioning structure.; Para 0099, and video encoder 20 may split the CTU adaptively, and video encoder 20 may signal a one-bit flag, or an index, or multiple flags to enable video decoder 30 to decide or determine which of the above-mentioned splitting schemes should be implemented.; Para 0137, and video encoder 20 and/or video decoder 30 may implement the above-described techniques individually, or in any combination where two or more of the techniques can be logically combined.; Para 0138, and It is to be recognized that … certain acts or events of any of the techniques described herein can be performed in a different sequence, may be added, merged, or left out altogether; Para 0177]
Chuang does not explicitly disclose the following claim limitations:
… in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of including a value for the horizontal-vertical partition mode parameter indicating the single direction; and …
… a second set of values different from the first set of values, …
However, in the same field of endeavor Wang discloses the deficient claim limitations, as follows:
… in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of including a value for the horizontal-vertical partition mode parameter indicating the single direction; and [i.e. CU is split into sub-CU, a four Non-square partitions; Fig. 4A-B and 5B, and associate text, Para 0066, 0070-0071, 0074-0075, and encoder may signal a syntax, a flag syntax for square or non-square partition and dir_flag syntax to indicate horizontal or vertical split direction for non-square partitioning; Para 0083, 0088, 0146]  …  
Chuang discloses portioning the a Cu into multiple non-square partitioning  and encoder signaling codewords (i.e. syntax) defined by number of bits, each bit associate with partitioning related information such as indicating split direction, split mode etc. and number of bits required for signaling will be according to multi-tree type structure. Wang discloses portioning the a Cu into four non-square partitioning  and encoder signaling flags (i.e. syntax) where each flag associate with split information such as split type, split direction etc. Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to combining the teachings of Chuang and Wang that would result in sets the one or more partition-selection parameters to a first set of values, the first set of including a value for the horizontal-vertical partition mode parameter indicating the single direction;
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chuang add the teachings of Wang as above, in order to determine the partition mode that exhibits the most optimal rate-distortion. [Wang: Para 0075]
Chuang and Wang do not explicitly disclose the following claim limitations:
… a second set of values different from the first set of values, …
However, Chuang discloses portioning the a Cu into multiple non-square partitioning and encoder signaling a second set of codewords (i.e. syntax) defined by number of bits, each bit associate with partitioning related information such as indicating split direction, split mode etc. and number of bits required for signaling will be according to multi-tree type structure. Wang discloses portioning the a Cu into four non-square partitioning  and encoder signaling a first set of flags (i.e. syntax) where each flag associate with split information such as split type, split direction etc. Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention that when the teachings of Chuang and Wang is combined, then the encoded syntax information would be unique to each partitioning type that would result in the second set of syntax values different than the first set of syntax values in order to properly decode the partitioning type at the decoder. Therefore, combining the teachings of Chuang and Wang would result in the claimed invention.


Regarding claim 1, the claim(s) recites analogous limitations to claim 8 above and is/are therefore rejected on the same premise. Therefore, regarding claim 1, Chuang and Wang meet the claim limitations as set forth in claim 8. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 45, Note the Rejection for claim 1 and 8, wherein Chuang and Wang further discloses
The image encoder of claim 1, wherein the circuitry, in operation: in response to splitting the block into four partitions having a same size using third block partitioning information, sets the one or more parameters to a fourth set of values indicating the block is to be split along two directions. [i.e. Chuang: FIG. 6B, the solid lines indicate quad tree-based splitting, and dashed lines indicate binary tree-based splitting; Fig. 6B, Para 0088, video encoder 20 may signal for the various partitioning schemes that are possible in the PT-portion of a multi-type tree-partitioned block partitions.; Para 0100, Wang: non-square TUs and PUs shown in FIG. 5B may be used in addition to the square-shaped TUs and PUs of FIG. 5A.; Para 0075, and a square_ flag=1 indicates, a square partition, that is CU is partitioned into four quarter-sized partitions equally divided horizontally and vertically and a square_ flag=0 indicates, non-square partitioning; Fig. 5A, Para 0073, 0083]
Chuang discloses portioning the a Cu into quad splitting and multiple non-square partitioning and encoder signaling a set of codewords (i.e. syntax) defined by number of bits, each bit associate with partitioning related information such as indicating split direction, split mode etc. and number of bits required for signaling will be according to multi-tree type structure. Wang discloses portioning the a Cu into quad splitting, a square partition, that is CU is partitioned into four quarter-sized partitions equally divided horizontally and vertically and four non-square partitioning  and encoder signaling a set of flags (i.e. syntax) where each flag associate with split information such as split type, split direction etc. Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention that when the teachings of Chuang and Wang is combined, then the encoded syntax information would be unique to each partitioning type that would result in the third set of syntax values, associated with a quad splitting, which is different than the first and second set of syntax values associated with triple splitting in single direction and four sub-block splitting in a single direction  in order to properly decode the partitioning type at the decoder. Therefore, combining the teachings of Chuang and Wang would result in the claimed invention.

Regarding claim 46, Chuang meet the claim limitations as set forth in claim 1 and 8.
The image encoder of claim 1, wherein the one or more parameters is one parameter and a set of values is a single value. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 14 and 43-44, the claim(s) recites analogous limitations to claim 1 and 45-46 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 14 and 43-44, Chuang and Wang meet the claim limitations as set forth in claim 1 and 45-46, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 45-46, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 27, the claim(s) recites the claims limitations for decoder, for decoding the encoded image data, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that decoding performs an inverse operation of the encoder for decoding the encoded image data, thereby decoder is an analogous to the encoder. Chuang discloses a decoder [Chuang: Fig. 3 and associated text, Para 0069-0070] that includes a entropy decoder, a de-quantizer, an inverse transformer, an inter predictor, a intra predictor, buffer memory, that performs a decoding pass generally reciprocal to the encoding pass described with respect to video encoder. Therefore, claim 25 recites analogous limitations to claim 8 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 27, Chuang and Wang meet the claim limitations as set forth in claim 8. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 20 and 41-42, the claim(s) recites the claims limitations for decoder, for decoding the encoded image data, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that decoding performs an inverse operation of the encoder for decoding the encoded image data, thereby decoder is an analogous to the encoder. Chuang discloses a decoder [Chuang: Fig. 3 and associated text, Para 0069-0070] that includes a entropy decoder, a de-quantizer, an inverse transformer, an inter predictor, a intra predictor, buffer memory, that performs a decoding pass generally reciprocal to the encoding pass described with respect to video encoder. Therefore, claim 20 and 41-42 recites analogous limitations to claim 1 and 45-46 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 20 and 41-42, Chuang and Wang meet the claim limitations as set forth in claim 1 and 45-46, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 45-46, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 33 and 39-40, the claim(s) recites analogous limitations to claim 20 and 41-42 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 33 and 39-40, Chuang and Wang meet the claim limitations as set forth in claim 20 and 41-42, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 20 and 41-42, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488